DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FORM OF CLAIMS
As to the proper form of the claims in an application, note the following, quoting in pertinent part, MPEP 608.01(m) Form of Claims:
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR l.75(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  16-18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 0127002 A1 to Gilomen in view of U.S. Pat. No. 8876454 to Koholka.
With respect to claim 16, Gilomen discloses modular automatic warehouse for storing products and articles to be stored (see numeral 1 in Fig. 1 and paragraphs 2-3 of page 1/3 of the english translation), comprising 

at least one module having a parallelepiped shape (see numeral 1 in Fig. 1) and being constituted by two opposed elements and having a parallelepiped shape, see illustration below, 

    PNG
    media_image1.png
    955
    661
    media_image1.png
    Greyscale


each element being delimited by respective vertical uprights (see Fig. 1 supra), 

said two elements being spaced from each other by a predetermined distance and defining a substantially open compartment, 

    PNG
    media_image2.png
    955
    661
    media_image2.png
    Greyscale


each of said opposed elements of which a plurality of horizontal seats (see numeral 20 in Fig. 1 and paragraph 13 on page 2/3 of the translation, further the figures are one dimensional ) or guides is defined for supporting a plurality of drawers (see numeral 18 in Fig. 1 and paragraph 13 on page 2/3 of the translation) containing said products and articles to be stored (see numerals 5, 6 and 22 in Fig. 1, and paragraph 16, fifth line, on page 2/3 of the translation)

whereby at least one elevator is positioned inside of said compartment (see numeral 21 in Fig. 1 and paragraph 14, page 2/3 of the translation), 

the at least one elevator being driven vertically by motors (see numeral 8 in Fig. 1 and page 2/3 of the translation, paragraphs 14-15, last line) for transferring a drawer in correspondence of a pair of horizontal seats or guides of at least one of said two opposed elements, 

whereby a mechanism is provided to transfer horizontally a drawer in a first direction from the at least one elevator to 
the seats 
or guides of one of the two opposed elements, 
or to transfer horizontally in said first direction a drawer from the seats 
or guides of one of the two opposed elements to the at least one elevator, 
(see page 1/3 of the english translation and paragraphs 10 and 11)

wherein said at least one elevator (see numerals 7-9 in Fig. 1 and paragraph 15 of page 2/3 of the translation) is provided with a mechanism configured for transferring horizontally a drawer along a second direction at right angles with said first direction toward and from another elevator belonging to another module positioned adjacent to said at least one module (see Fig. 2 in which the conveyor (17) is positioned to move the goods at right angles and are positioned to move the goods into an adjacent module, also see third paragraph from the bottom of page 2/3 of the english translation).

Gilomen does not teach having a pair of structural sides in the internal part.  Koholka teaches having a pair of structural sides in the internal part:

    PNG
    media_image3.png
    507
    613
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Koholka with the disclosure of Gilomen.  It is a matter of the most efficient arrangement of drawers based on available spacing combined with the most expedient positioning for goods transportation to and from the elevator.

With respect to claim 17, Gilomen discloses at least one elevator is moved vertically by a pulley mechanism with a vertical arrangement, arranged along the vertical inner edges of each structural side for supporting drawers of said opposed elements, said pulley mechanism comprising belts or chains that are arranged on the four sides of the compartment in which the elevator operates (see numerals 8 and 9 in Fig. 2 and paragraph 15, last sentence, on page 2/3 of the translation; that the pulley mechanism is on all four sides is self-evident because if it were only connected to one side it would lift or descend and become an uneven, unusable surface for the transportation of goods; lastly the structural arrangement for lifting the elevator is a design consideration, where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art. In re Kuhle, 526 F.2d 553,555, 188 USPQ 7, 9 (CCPA 1975).

With respect to claim 18, Gilomen discloses said mechanism configured for transferring horizontally a drawer towards and from another adjacent elevator belonging to another adjacent module comprises a plurality of motorised rollers, each of said rollers facing inside and projecting from an opening of a plurality of openings provided on a drawer’s supporting base of the at least one elevator, to allow the translation of the drawer from one elevator to another elevator placed at the same level on an adjacent module (see paragraph 10 in toto on page 2/3 of the english translation).

With respect to claim 25, Gilomen and Koholka include all the claim language but do not disclose a plurality of elevators positioned opposite to each other two by two and activated by independent motors.  Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Allowable Subject Matter
Claims 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651